DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communication: amendments filed on 04/22/2022.
	Claims 1, 2,4, 5-13 are currently pending and presented for examination.
Response to Arguments--
Applicant’s remarks filed on 04/22/2022 have been considered and they are persuasive. Claims 1, 2,4, 5-13 are allowed.  35 U.S.C. 112(f) interpretation is withdrawn since the claims have been amended to overcome 35 U.S.C. 112(f).
Allowable subject matter
          The following is a statement of reasons for the indication of allowable subject matter:
          Regarding claim 1, prior art Murashima (US Pub. No.: US 2019/0191088 A1) discloses an imaging device (Para 37; electronic device 30A) comprising:
	at least one central processing unit (CPU) (Para 260; CPU) configured to: 
determine a state of a motion of an imaging circuitry that performs imaging to acquire an image via a plurality of lens that collects light  (Para 48-51;  the shake detection sensor 41 detects the shake direction and the shake amount of the camera module 31 including the optical system 51; the position detection sensor 47 detects the position of the correction lens 55)  configured to determine a state of a motion of an imaging unit  ( Para 41-43, 44; image sensor 50 of camera module 31; The object is formed on the imaging element 50 by the optical lenses 52, 53, and 54. Para 41; optical system 51); 
  perform at least control  ( Para 61; general processor includes a CPU and a GPU) for an exposure time of the imaging circuitry according to the determined state(  Fig. 11; Para 44; Para 148; 186-190;  The CMOS image sensor often adopts a rolling shutter system for capturing an image by performing sequential exposure for every line or every few lines. The number of frames per second is, for example, 30 fps. Then, the frequency of the vertical synchronization signal, that is, the update frequency of correction by the EIS is, for example, 30 Hz (the vertical synchronization cycle is 33.3 msec). The exposure period in the case of 30 fps is, for example, approximately 25 sec, and the frame blanking period is approximately 8 msec. The above-described exposure period represents a time period since the start of exposure of the first line until the end of the exposure of the final line. The screen position (offset) is updated by the EIS with the same cycle as a vertical synchronization cycle (may be referred to as a “frame period”).), 

       wherein relative driving for the plurality of lens or the imaging circuitry is performed to optically correct a blur appearing in the image according to an exposure period of one frame by the exposure time (Para 51-58,  104; 188-190;  The OIS module 40 drives the correction lens 55 using the actuator 46 to reduce the blur of the optical image on the imaging element 50, based on the shake direction and the shake amount of the optical system 51 detected by the shake detection sensor 41;  the position adjustment of the correction lens is performed in a relatively short period within a blanking period between the exposure periods.  The shift angle per frame is obtained, based on the position adjustment amount from the present position of the correction lens to the appropriate position. In this case, when the shift amount of the correction lens per Hall feedback cycle (referred to as “Hall HB cycle”) is expressed in the unit of pixels, it is expressed as (shift angle per one frame)*65*(Hall FB cycle)/(exposure period), 
and driving for resetting a relative positional relationship between the plurality of lens and the imaging circuitry, the relative positional relationship being caused during the exposure period, is performed according to a non-exposure period in which exposure is not performed between the frames (Para 51-58,  104; 188-190;  268-270;  The OIS module 40 drives the correction lens 55 using the actuator 46 to reduce the blur of the optical image on the imaging element 50, based on the shake direction and the shake amount of the optical system 51 detected by the shake detection sensor 41;  the position adjustment of the correction lens is performed in a relatively short period within a blanking period between the exposure periods.  In the still image photographing, due to the exposure of only one frame, the photographed image 111 is position in the center of the photographable range 110 in FIG. 3, in a manner to maximize the OIS correction margin and the EIS correction margin at the exposure start point (that is, before opening the shutter). When the camera shake correction is performed in a preview state before starting the exposure for the still image photographing, the position of the correction lens is adjusted in accordance with the OIS correction margin and the EIS correction margin.).
	However, none of the prior art discloses  “obtain, based on the motion of the imaging circuitry has a magnitude within a correctable range by the optical correction, an optimum exposure time in which the image is able to be captured with optimum brightness, wherein the optimum exposure time is obtained based on a maximum value of the exposure time of the imaging circuitry as a maximum exposure time allowed within a frame rate; and set the obtained optimum exposure time for the imaging circuitry ” in combination with other limitation in the claim. 
	Claims 2, 4,5,6,7,8,9 are allowed as being dependent from claim 1. 
      Regarding claim 10, prior art Murashima (US Pub. No.: US 2019/0191088 A1) discloses a solid-state imaging element (Para 40-44; electronic device 30A) configured:
a semiconductor chip on which an imaging circuitry that performs imaging to acquire an image via a plurality of lens that collects light, is formed (Para 44; The imaging element 50 is a device for converting an optical image of the object into an electrical signal, and is, for example, a CMOS image sensor (referred also to as a Complementary Metal-Oxide-Semiconductor Image Sensor, CIS).) ; and
a semiconductor chip ( Para 60-61; 258-260;  system on chip; the shake detection sensor 41 and the OIS module 40 are arranged on the main board 32. When the OIS module is incorporated in the same chip as the application processor) on which at least one central processing unit (CPU) is formed, wherein the at least one CPU (Para 61; general processor includes a CPU and a GPU)  is configured to:  determine a state of a motion of the imaging circuitry;  perform (Para 61; general processor includes a CPU and a GPU ) at least control for an exposure time of the imaging circuitry according to the determination unit (Fig. 11; Para 44; Para 148; 186-190; The CMOS image sensor often adopts a rolling shutter system for capturing an image by performing sequential exposure for every line or every few lines. The number of frames per second is, for example, 30 fps. Then, the frequency of the vertical synchronization signal, that is, the update frequency of correction by the EIS is, for example, 30 Hz (the vertical synchronization cycle is 33.3 msec). The exposure period in the case of 30 fps is, for example, approximately 25 sec, and the frame blanking period is approximately 8 msec. The above-described exposure period represents a time period since the start of exposure of the first line until the end of the exposure of the final line. The screen position (offset) is updated by the EIS with the same cycle as a vertical synchronization cycle (may be referred to as a “frame period”).) , wherein
relative driving for the plurality of lens or the imaging circuitry is performed to optically correct a blur appearing in the image according to an exposure period of one frame by the exposure time ( Para 51-58,  104; 188-190;  The OIS module 40 drives the correction lens 55 using the actuator 46 to reduce the blur of the optical image on the imaging element 50, based on the shake direction and the shake amount of the optical system 51 detected by the shake detection sensor 41;  the position adjustment of the correction lens is performed in a relatively short period within a blanking period between the exposure periods.  The shift angle per frame is obtained, based on the position adjustment amount from the present position of the correction lens to the appropriate position. In this case, when the shift amount of the correction lens per Hall feedback cycle (referred to as “Hall HB cycle”) is expressed in the unit of pixels, it is expressed as (shift angle per one frame)*65*(Hall FB cycle)/(exposure period))) , and
driving for resetting a relative positional relationship between the plurality of lens and the imaging circuitry, the relative positional relationship being caused during the exposure period, is performed according to a non-exposure period in which exposure is not performed between the frames (Para 51-58,  104; 188-190;  268-270;  The OIS module 40 drives the correction lens 55 using the actuator 46 to reduce the blur of the optical image on the imaging element 50, based on the shake direction and the shake amount of the optical system 51 detected by the shake detection sensor 41;  the position adjustment of the correction lens is performed in a relatively short period within a blanking period between the exposure periods.  In the still image photographing, due to the exposure of only one frame, the photographed image 111 is position in the center of the photographable range 110 in FIG. 3, in a manner to maximize the OIS correction margin and the EIS correction margin at the exposure start point (that is, before opening the shutter). When the camera shake correction is performed in a preview state before starting the exposure for the still image photographing, the position of the correction lens is adjusted in accordance with the OIS correction margin and the EIS correction margin.). 
          Prior art on record Keung ( US Pub. No.: US 2018/0227513 A1)  discloses stacking semiconductor chips (Para 42-43;FIg. 5; pixel cell includes photodiodes are on one sensor wafer or chip  510 and pixel cxi.xiircuit block comprising circuitry located on a separate substrate 511 ) . 
         However, none of the prior art discloses  “obtain, based on the motion of the imaging circuitry has a magnitude within a correctable range by the optical correction, an optimum exposure time in which the image is able to be captured with optimum brightness, wherein the optimum exposure time is obtained based on a maximum value of the exposure time of the imaging circuitry as a maximum exposure time allowed within a frame rate; and set the obtained optimum exposure time for the imaging circuitry” in combination with other limitation in the claim. 
         Regarding claim 11, Murashima discloses a camera module (Fig.13; Para 81-82; image device 11) comprising:
               a plurality of lens configured to collect light (Para 41; optical system 51  ) ;
an imaging circuitry (Para 41-43, 44; image sensor 50 of camera module 31; The object is formed on the imaging element 50 by the optical lenses 52, 53, and 54. )  configured to perform imaging via the plurality of lens to acquire an image;
and at least one central processing unit (CPU) configured to: determine a state of a motion of the imaging circuitry(Para 41-43, 44; image sensor 50 of camera module 31; The object is formed on the imaging element 50 by the optical lenses 52, 53, and 54); 
perform at least control for an exposure time of the imaging circuitry according to the determined state (Para 61; general processor includes a CPU and a GPU; Fig. 11; Para 44; Para 148; 186-190; The CMOS image sensor often adopts a rolling shutter system for capturing an image by performing sequential exposure for every line or every few lines. The number of frames per second is, for example, 30 fps. Then, the frequency of the vertical synchronization signal, that is, the update frequency of correction by the EIS is, for example, 30 Hz (the vertical synchronization cycle is 33.3 msec). The exposure period in the case of 30 fps is, for example, approximately 25 sec, and the frame blanking period is approximately 8 msec. The above-described exposure period represents a time period since the start of exposure of the first line until the end of the exposure of the final line. The screen position (offset) is updated by the EIS with the same cycle as a vertical synchronization cycle (may be referred to as a “frame period”).) , wherein  relative driving for the plurality of lens or the imaging circuitry is performed to optically correct a blur appearing in the image according to an exposure period of one frame by the exposure time ( Para 51-58,  104; 188-190;  The OIS module 40 drives the correction lens 55 using the actuator 46 to reduce the blur of the optical image on the imaging element 50, based on the shake direction and the shake amount of the optical system 51 detected by the shake detection sensor 41;  the position adjustment of the correction lens is performed in a relatively short period within a blanking period between the exposure periods.  The shift angle per frame is obtained, based on the position adjustment amount from the present position of the correction lens to the appropriate position. In this case, when the shift amount of the correction lens per Hall feedback cycle (referred to as “Hall HB cycle”) is expressed in the unit of pixels, it is expressed as (shift angle per one frame)*65*(Hall FB cycle)/(exposure period))) , and
driving for resetting a relative positional relationship between the plurality of lens and the imaging circuitry, the relative positional relationship being caused during the exposure period, is performed according to a non-exposure period in which exposure is not performed between the frames (Para 51-58,  104; 188-190;  268-270;  The OIS module 40 drives the correction lens 55 using the actuator 46 to reduce the blur of the optical image on the imaging element 50, based on the shake direction and the shake amount of the optical system 51 detected by the shake detection sensor 41;  the position adjustment of the correction lens is performed in a relatively short period within a blanking period between the exposure periods.  In the still image photographing, due to the exposure of only one frame, the photographed image 111 is position in the center of the photographable range 110 in FIG. 3, in a manner to maximize the OIS correction margin and the EIS correction margin at the exposure start point (that is, before opening the shutter). When the camera shake correction is performed in a preview state before starting the exposure for the still image photographing, the position of the correction lens is adjusted in accordance with the OIS correction margin and the EIS correction margin.).
However, none of the prior art discloses “obtain, based on the motion of the imaging circuitry has a magnitude within a correctable range by the optical correction, an optimum exposure time in which the image is able to be captured with optimum brightness, wherein the optimum exposure time is obtained based on a maximum value of the exposure time of the imaging circuitry as a maximum exposure time allowed within a frame rate; and set the obtained optimum exposure time for the imaging circuitry” in combination with other limitation in the claim. 
          Regarding claim 12, prior art on record Murashima discloses a drive control apparatus (Para 37; electronic device 30A) in which
	at least one central processing unit (CPU) configured to ( Para 61; general processor includes a CPU and a GPU) : 
      control an exposure time (Fig. 11; Para 44; Para 148; 186-190;  The CMOS image sensor often adopts a rolling shutter system for capturing an image by performing sequential exposure for every line or every few lines. The number of frames per second is, for example, 30 fps. Then, the frequency of the vertical synchronization signal, that is, the update frequency of correction by the EIS is, for example, 30 Hz (the vertical synchronization cycle is 33.3 msec). The exposure period in the case of 30 fps is, for example, approximately 25 sec, and the frame blanking period is approximately 8 msec. The above-described exposure period represents a time period since the start of exposure of the first line until the end of the exposure of the final line. The screen position (offset) is updated by the EIS with the same cycle as a vertical synchronization cycle (may be referred to as a “frame period”).) of an imaging circuitry  ( Para 41-43, 44; image sensor 50 of camera module 31; The object is formed on the imaging element 50 by the optical lenses 52, 53, and 54. )  that performs imaging to acquire an image via a plurality of lens  (Para 41; optical system 51) that collects light is performed according to a state of a motion of the imaging circuitry (Para 48-51;  the shake detection sensor 41 detects the shake direction and the shake amount of the camera module 31 including the optical system 51; the position detection sensor 47 detects the position of the correction lens 55) ; 
control relative driving for the plurality of lens or the imaging circuitry to optically correct a blur appearing in the image according to an exposure period of one frame by the exposure time (Para 51-58,  104; 188-190;  The OIS module 40 drives the correction lens 55 using the actuator 46 to reduce the blur of the optical image on the imaging element 50, based on the shake direction and the shake amount of the optical system 51 detected by the shake detection sensor 41;  the position adjustment of the correction lens is performed in a relatively short period within a blanking period between the exposure periods.  The shift angle per frame is obtained, based on the position adjustment amount from the present position of the correction lens to the appropriate position. In this case, when the shift amount of the correction lens per Hall feedback cycle (referred to as “Hall HB cycle”) is expressed in the unit of pixels, it is expressed as (shift angle per one frame)*65*(Hall FB cycle)/(exposure period)) ) ; 
control driving for resetting a relative positional relationship between the plurality of lens and the imaging circuitry, the relative positional relationship being caused during the exposure period, according to a non-exposure period in which exposure is not performed between the frames (Para 51-58,  104; 188-190;  268-270;  The OIS module 40 drives the correction lens 55 using the actuator 46 to reduce the blur of the optical image on the imaging element 50, based on the shake direction and the shake amount of the optical system 51 detected by the shake detection sensor 41;  the position adjustment of the correction lens is performed in a relatively short period within a blanking period between the exposure periods.  In the still image photographing, due to the exposure of only one frame, the photographed image 111 is position in the center of the photographable range 110 in FIG. 3, in a manner to maximize the OIS correction margin and the EIS correction margin at the exposure start point (that is, before opening the shutter). When the camera shake correction is performed in a preview state before starting the exposure for the still image photographing, the position of the correction lens is adjusted in accordance with the OIS correction margin and the EIS correction margin.).
however, none of the prior art discloses “obtain, based on the motion of the imaging circuitry has a magnitude within a correctable range by the optical correction, an optimum exposure time in which the image is able to be captured with optimum brightness, wherein the optimum exposure time is obtained based on a maximum value of the exposure time of the imaging circuitry as a maximum exposure time allowed within a frame rate; and set the obtained optimum exposure time for the imaging circuitry” in combination with other limitation in the claim. 
Regarding claim 13, Murashima an imaging method (Para 37; electronic device 30A) comprising:
by an imaging device (Para 37; electronic device 30A )  including an imaging circuitry that performs imaging to acquire an image via a plurality of lens that collects light  (Para 41; optical system 51  ) 
      determining a state of a motion of the imaging circuitry (Para 82-85; image sensor 13 includes a stack of a semiconductor chip forming the imaging unit 21 and a semiconductor chip forming a logic unit 22, and an interface for importing the output from the OIS driver 15 is mounted. The imaging unit 21 captures the image of the subject formed by the lens unit 12 collecting light from the subject on the sensor surface on which a plurality of pixels is arranged in a matrix, and outputs an image acquired by the capturing. ) ; 
performing at least control for an exposure time of the imaging circuitry according to the  determination state (Para 143-146; The logic unit 22A can also specify the exposure start timing of the next frame on the basis of information such as the time between frames, the exposure time of the next frame (which changes depending on imaging conditions due to an automatic exposure function or the like). Those timings are determined and operated inside the image sensor 13A, so that the OIS control information can be generated in the logic unit 22A more easily than in the configuration in which the OIS control information is generated outside the image sensor 13A.) , wherein
relative driving for the plurality of lens or the imaging circuitry is performed to optically correct a blur appearing in the image according to an exposure period of one frame by the exposure time (Para 143-146; The logic unit 22A can also specify the exposure start timing of the next frame on the basis of information such as the time between frames, the exposure time of the next frame (which changes depending on imaging conditions due to an automatic exposure function or the like). Those timings are determined and operated inside the image sensor 13A, so that the OIS control information can be generated in the logic unit 22A more easily than in the configuration in which the OIS control information is generated outside the image sensor 13A. ) , and
driving for resetting a relative positional relationship between the plurality of lens and the imaging circuitry, the relative positional relationship being caused during the exposure period, is performed according to a non-exposure period in which exposure is not performed between the frames (Figs. 18A, 18B;  Para 151-156;  the logic unit 22A outputs the OIS control information (OIS disable) instructing termination of the optical image stabilizer during the period in which the exposure is not performed. For example, the logic unit 22A outputs the OIS control information (OIS disable) instructing termination of the optical image stabilizer in a case where the time from the end of the exposure to the start of the next exposure is longer than or equal to a predetermined time set. ) .
however, none of the prior art discloses “obtain, based on the motion of the imaging circuitry has a magnitude within a correctable range by the optical correction, an optimum exposure time in which the image is able to be captured with optimum brightness, wherein the optimum exposure time is obtained based on a maximum value of the exposure time of the imaging circuitry as a maximum exposure time allowed within a frame rate; and set the obtained optimum exposure time for the imaging circuitry” in combination with other limitation in the claim. 

Conclusion
   The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is 469-295-9155.  The examiner can normally be reached on 9:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XI WANG/Primary Examiner, Art Unit 2696